ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 2, 1971 (246 So.2d 114) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed September 20, 1972 (271 So.2d 108) and mandate now lodged in this court, quashed this court’s judgment with directions;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on April 21, 1971 is withdrawn, the judgment of this court in this cause filed March 2, 1971 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the trial court appealed from is reversed and the initial judgment of the trial court dated March 26, 1970 is reinstated and affirmed. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).